REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2.	Claims 1-20 are pending. No new subject matter is added.
Allowable Subject Matter
3.	Claim 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for reciting, inter alia, “an adhesive layer in contact with the second surface of the interconnected polymeric strands”.
Ausen and Olson teaches all of the limitations as discussed previously in the Non-Final Rejection. Ausen also discloses the surface of the backing opposite the surface containing the silicone article (100) includes adhesive to secure with a device, such as a medical device, see lines 1-3 of pg. 14. However, the backing is configured to be on a second surface of the backing secured with a device and not necessarily in contact with the second surface of silicone strands.
Liu teaches a wound dressing that has an adhesive layer (50) and a foam core (20). However, as described by the applicant, there is no adhesive layer between the foam core (20) and the adhesive layer (50). The examiner agrees that layer (50) would be adhesive layer and there would be no additional adhesive layer present within Liu. The examiner also agrees with the applicant that the adhesive layer (50) of Liu cannot be analogous to the polymeric strand Claims 2-20 are allowable for depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/E.R./ (2/24/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 February 2022